Citation Nr: 0116537	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of vocational 
rehabilitation subsistence benefits in the amount of $810.59.

(The issue of service connection for genital herpes, Docket # 
96-19 478, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October 1973 to 
December 1974, from February 1982 to April 1987, and from 
June 1992 to March 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant was on notice of the conditions affecting 
his right to receive his vocational rehabilitation 
subsistence benefits, to include notice that he was to 
immediately advise his case manage if he was going to drop a 
course, when he signed a guidelines information statement in 
August 1996 in connection with the original award of chapter 
31 benefits.

2.  Documents in the chapter 31 file reflect that the 
appellant had on a previous occasion timely advised his case 
manager that he had withdrawn from a class for the Fall 1997 
semester, demonstrating that he was fully aware of the course 
withdrawal reporting requirements.

3.  The appellant was awarded vocational rehabilitation 
subsistence benefits at the three-quarters rate for the 
period May 1 to 9, 1999, and at the full-time rate for the 
period May 10 to July 1, 1999, by award action in May 1999, 
at which time he was again advised of the course withdrawal 
reporting requirements.

4.  The appellant contacted his case manager by telephone on 
May 17, 1999, and advised that he was thinking of dropping 
his classes for the Summer 1999 semester (May 1, 1999 to July 
1, 1999) because he had a prior chapter 31 overpayment to pay 
off; the case manager called him back on May 21, 1999, and 
left a message asking him what he had decided to do, but 
there is no evidence to show that he returned the call or 
otherwise advised VA of his plans.

5.  Documents in the chapter 31 file reflect that the case 
manager was notified for the first time on July 20, 1999, by 
the appellant's educational institution that he was not 
enrolled for the Summer 1999 semester.  The case manager 
received confirmation from the school on July 27, 1999, that 
he did not attend any classes during this period.

6.  The appellant's failure to notify his case manager that 
he did not actually enroll or attend any classes during the 
Summer 1999 semester gave rise to an overpayment of his 
vocational rehabilitation subsistence benefits in the amount 
of $810.59.

7.  The appellant's receipt of his vocational rehabilitation 
subsistence benefits for the period between May 1, 1999 and 
July 1, 1999, during which time he was not enrolled or 
attending any classes constituted bad faith within the 
meaning of the law and VA regulations.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of 
vocational rehabilitation subsistence benefits in the amount 
of $810.59 constituted bad faith, precluding further 
consideration of the waiver of recovery of the overpayment 
under the standard of equity and good conscience.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (2000).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2000).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

The record shows that the appellant was entitled to benefits 
under chapter 31 and was receiving a subsistence allowance 
thereunder at the time of the creation of the overpayment at 
issue.  38 U.S.C.A. § 3102 (West 1991).  The Board notes 
generally that participation in chapter 31 requires basic 
entitlement as well as development of a plan to establish the 
goals of the participant and the means by which the goals 
will be achieved.  38 U.S.C.A. § 3107 (West 1991); 38 C.F.R. 
§ 21.1 (2000).  The law provides that payment of subsistence 
allowances to eligible persons pursuing a program of 
education or training in an educational institution under 
chapter 31 shall be paid for the period of the veteran's 
enrollment in the program.  38 U.S.C.A. § 3680 (West 1991).  
No amount shall be paid, however, for a course for which the 
veteran withdraws unless the veteran withdraws because he is 
ordered to active duty or unless there are mitigating 
circumstances.  Id.

It is the decision of the Board that the appellant's failure 
to notify VA of the fact that he never enrolled or attended 
classes during the Summer 1999 semester for which he was paid 
vocational rehabilitation subsistence benefits (May 1, 1999 
to July 1, 1999) is deemed to be representative of bad faith, 
i.e., willfully intending to seek an unfair advantage, with 
knowledge of the likely consequences, that results in a loss 
to the government.  The record in this case clearly reflects 
that as a long-time participant, he was fully aware that his 
vocational rehabilitation plan included specifically outlined 
status reporting requirements.  As detailed above in the 
Findings of Fact, the appellant was on notice of his 
obligation to notify his case manager if he was going to 
withdraw from a course of study, and indeed, the record shows 
that he did so in connection with a prior enrollment period.  
While he claims that he was too depressed to attend classes 
for the period in question, there is no credible evidence 
which shows that he was impaired to such an extent that he 
was incapable of timely executing the reporting requirements 
for receipt of vocational rehabilitation subsistence 
benefits.  On this point, the record shows that he contacted 
his case manager in May 1999 and advised that he was thinking 
of dropping his classes for the upcoming semester.  This fact 
shows that he understood the importance of notifying VA of 
his education plans and was capable of taking action to do 
so.  However, as detailed above, there is no evidence to 
corroborate his claim on appeal that he attempted to contact 
his case manager or otherwise advise VA that he never 
actually enrolled or took classes for the Summer 1999 
semester.  His argument regarding his former case manager 
going on vacation and him not being able to contact her 
replacement is not credible as the record shows that this 
individual was replaced by a new case manager in December 
1998, and that his new case manager had multiple contacts 
with him regarding his benefits and education plan prior to 
the Summer 1999 semester.  Hence, there does not appear to be 
any legitimate mitigating circumstances in this case to 
justify the appellant's failure to notify VA that he did not 
enroll or take classes for the period he was paid subsistence 
benefits between May 1, 1999 and July 1, 1999.

On the basis of the above, the Board concludes that the 
appellant's receipt of his subsistence benefits for the 
Summer 1999 semester when he was neither enrolled or taking 
any classes constituted bad faith as shown by a willful 
intent to seek an unfair advantage with knowledge of the 
likely consequences.  Accordingly, consideration of the 
appellant's waiver claim under the standard of equity and 
good conscience, which would include the element of financial 
hardship claimed on appeal and review of the information 
contained in his Financial Status Report of November 1999, is 
legally barred by statute.  38 U.S.C.A. § 5302(c) (West 
1991).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), no undue prejudice to the appellant is evident by 
a disposition by the Board herein, as the amended "duty to 
notify" and duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
Regarding the "duty to notify," the Board finds that the 
RO's January 2000 waiver decision and June 2000 statement of 
the case furnished to the appellant and his representative in 
connection with this claim provided more than sufficient 
notice of the kind of information he would need to 
substantiate his claim.  Furthermore, with respect to the 
duty to assist, as it is not shown by the record on appeal 
that there exists any additional relevant evidence that would 
be necessary to substantiate his waiver claim, the Board 
concludes that there is no reasonable possibility that 
further assistance or development will result in a grant of 
the benefits sought.  Cf. Weaver v. Principi, No. 00-2284 (U. 
S. Vet. App. Mar. 15, 2001).


ORDER

Waiver of recovery of overpayment of vocational 
rehabilitation subsistence benefits in the amount of $810.59 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

